773 N.W.2d 720 (2009)
Susan HERTZ, Individually and as Personal Representative of the Estate of Roger B. Hertz, Deceased, Plaintiff-Appellee,
v.
Sheldon L. MILLER, Sheldon L. Miller & Associates, P.C., and Law Office of Sheldon L. Miller, Defendants-Appellants, and
Linda Miller Atkinson, Atkinson, Petruska, Kozma & Hart, P.C., Philo, Atkinson, Stephens & Wright, P.C., H. Bruce T. Hillyer,. Martin & Hillyer, Barristers and Solicitors, and Lakeshore Law Chambers, Defendants.
Docket No. 139175. COA No. 289975.
Supreme Court of Michigan.
October 26, 2009.

Order
On order of the. Court, the application for leave to appeal the May 22, 2009 order of the Court of Appeals is considered, and it is DENIED, because we are not persuaded that the question presented should be reviewed by this Court.